Case 19-26233 Doc 35 Filed 11/21/19 Entered 11/21/19 12:21:14 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 1 of 2




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org
                        UNITED STATES BANKRUPTCY COURT
                        FOR THE District of Utah, Southern Division

IN RE:                                              CASE: 19-26233

RUSSELL CARTER FELLER                               CHAPTER 13
JANELL KAYE FELLER
                                                    HON. WILLIAM T. THURMAN
Debtors                                             Confirmation Hearing:November 14, 2019


  ORDER CONTINUING CONFIRMATION HEARING FOLLOWING CONTESTED
                     CONFIRMATION HEARING
   A hearing on confirmation of the Chapter 13 plan came before this Court on November 14,
2019 10:30 am. The Standing Chapter 13 Trustee appeared personally or by counsel and other
parties, if any, made their appearances on the record. Based on the representations of counsel
and the Trustee, and having determined that all requirements for confirmation have NOT been
met, the Court hereby ORDERS:
   The hearing on confirmation is continued to January 16, 2020, at 10:30 AM.

   IT IS FURTHER ORDERED that, if the following conditions are not satisfied within the
time limits set forth below, confirmation of the Debtor's plan may be denied and the case may be
dismissed at the continued confirmation hearing:
Case 19-26233 Doc 35 Filed 11/21/19 Entered 11/21/19 12:21:14 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 2 of 2



   1. On or before January 2, 2020, the Debtor(s) shall file with the Court and provide the
Trustee with a copy of an amended Schedules A/B listing the value of the business.

   2. On or before January 2, 2020, the Debtor(s) shall provide to the Trustee's Office proof of
sufficient business tax is being withheld.

   3. On or before January 2, 2020, the Debtor(s) shall provide to the Trustee's Office proof of
ongoing income.

   4. On or before January 2, 2020, the Debtor(s) shall provide to the Trustee's Office evidence
of the value of real property located at 885 North Old Farms Road, Dammeron Valley, Utah,
84783.


                                 CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the foregoing Order
Continuing Confirmation Hearing was served upon all persons entitled to receive notice in this
case via ECF notification or by U.S. Mail to the following parties on November 21, 2019.

 RED ROCK LEGAL SERVICES, PLLC, ECF Notification
                                              /s/ Matthew Olson

                       DESIGNATION OF PARTIES TO BE SERVED
 RUSSELL CARTER FELLER & JANELL KAYE FELLER, 885 NORTH OLD FARMS ROAD,
 DAMMERON VALLEY, UT 84783



 RED ROCK LEGAL SERVICES, PLLC, ECF Notification

 LON A. JENKINS, CHAPTER 13 TRUSTEE, ECF NOTIFICATION
